Citation Nr: 1703084	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  15-10 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an effective date prior to June 25, 2012 for the grant of entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1956 to November 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

The Board denied this claim in an October 2015 decision.  The Veteran appealed this Board decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2016, the Court issued an order granting a Joint Motion for Remand (JMR) vacating and remanding the October 2015 decision. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's original claim of entitlement to service connection for nerves was received by the RO in September 1976, and was denied in a November 1976 rating decision; the decision became final because the Veteran did not timely appeal that decision, and no new and material evidence was submitted within the appeal period.

2.  In connection with the Veteran's June 2012 claim of entitlement to service connection for PTSD, relevant service department records that existed but were not of record at the time of the initial denial were associated with the claims file.

3.  The August 2013 rating decision granting service connection for PTSD was based in part on the corroborating information about the Veteran's disciplinary record found in these service department records.



CONCLUSION OF LAW

An earlier effective date of September 23, 1976 is warranted for the Veteran's award of service connection for PTSD.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.156 (c) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.   

A veteran's filing of a notice of disagreement as to the initial rating assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the Veteran was issued a copy of the rating decision on appeal, and a statement of the case (SOC) which set forth the relevant law concerning effective dates.  

The Veteran's service treatment records, private treatment records, and VA treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration (SSA).  38 C.F.R. § 3.159(c)(2).  Although the Board notes that the Veteran's May 2015 request for a hearing has not been filled, the Veteran's representative waived this deficiency in his January 2017 correspondence.  Additionally, there is no reasonable possibility that a VA medical examination or opinion would help to substantiate this claim as there is no legal basis for an effective date earlier than September 23, 1976, and no further action is required to comply with the duty to assist.

Law and Regulations

Except as otherwise provided by law, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110 (a).  This statutory provision is implemented by a regulation which provides that the effective date for disability compensation will be the date of receipt of the claim or the date the entitlement arose, whichever is later.  38 C.F.R. § 3.400 (2016).  The date of entitlement to an award of service connection will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, it will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (b)(2)(i). 

A specific claim in the form prescribed by the Secretary is necessary for disability benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101 (a); 38 C.F.R. § 3.151.  In this context, it should be noted that the provisions of 38 U.S.C.A. § 5110 refer to the date an application is received.  While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1 (p); Servello v. Derwinski, 3 Vet. App. 196, 198 (1992). 

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (a). 

The effective date of a successful claim to reopen is the date of receipt of the claim to reopen or the date entitlement arose, whichever is later.  Spencer v. Brown, 4 Vet. App. 283, 293 (1993), aff'd 17 F.3d 368 (Fed. Cir. 1994).  When a claim is denied, and the claimant fails to timely appeal that decision by filing a notice of disagreement within the one-year period prescribed in 38 U.S.C.A. § 7105 (b)(1), and a substantive appeal (VA Form 9 or equivalent statement) within 60 days of the statement of the case or within the remainder of the one-year period following notification of the decision in question, that decision becomes final and binding on him based on the evidence then of record and the claim may not thereafter be reopened or allowed, except upon the submission of new and material evidence or a showing that the prior final decision contained clear and unmistakable error (CUE).  See 38 U.S.C.A. §§ 7104 (b), 7105(c); 38 C.F.R. §§ 3.105, 20.200.

In the case of a petition to reopen a previously denied claim for service connection, the pertinent regulations governing new and material evidence require VA to reconsider previously denied claims on the merits whenever relevant service records unavailable at the time of the last final rating decision are submitted.  38 C.F.R. 
§  3.156 (c); Vigil v. Peake, 22 Vet. App 63 (2008).

Facts and Analysis

In this case, the Veteran filed a claim of entitlement to service connection for PTSD in June 2012.  The PTSD claim reasonably encompasses the September 1976 claim for "nerves," and is appropriately construed as a claim to reopen.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The effective date of service connection for a claim to reopen is usually the date of receipt of the claim to reopen or the date entitlement arose, whichever is later.  Spencer v. Brown, 4 Vet. App. 283, 293 (1993), aff'd 17 F.3d 368 (Fed. Cir. 1994).  However, in the course of developing the Veteran's PTSD claim, the RO associated the Veteran's military personnel records with the claims file.  These relevant service department records were not of record prior to September 2012, and were not considered as part of the initial November 1976 denial.  There is no indication that these personnel records were not available or unable to be obtained in 1976.

The July 2013 VA examination report found that the Veteran's currently diagnosed PTSD is considered to be related to the mental disorder diagnosed in service, noting that the Veteran's service treatment records (STRs) show that the Veteran was discharged with a "passive-aggressive reaction."  The examiner opined that this diagnosis no longer exists, and that the current diagnosis of PTSD represents his true clinical status.  The examiner went on to reference "service records" that provide evidence of significant behavioral problems in the military, consistent with the Veteran's self-report of events and personal trauma.  The Veteran's representative argues that the "service records" referenced by the examiner are the personnel records, which contain the Veteran's disciplinary history.  The Veteran's representative further asserts that because the August 2013 rating decision relies heavily on the July 2013 examination report, that the award of service connection was made in part based on these personnel records, meaning that 38 C.F.R. § 3.158(c)(3) is triggered and the effective date should be the date the Veteran originally brought his claim in September 1976.  

In this case, the Veteran's STRs, which were considered in the November 1976 rating decision, do reference the Veteran's disciplinary troubles in service in an October 1957 report of board of medical survey.  However, the Board notes that the personnel records contain more detail, including an April 1957 report of the Veteran behaving with disrespect towards superior petty officers that corroborates certain specifics in the account the Veteran gave in the July 2013 VA examination, namely an incident in which the Veteran told a superior officer that "every dog has his day" or "every dirty dog has his day."  As the examiner specifically stated that the service records he reviewed were consistent with the Veteran's self report of events, the Board finds that it is at least as likely as not that the examiner was referencing the Veteran's personnel records.  The July 2013 examination report relied in part on the military personnel records that were not associated with the claims file until September 2012, and the August 2013 rating decision in turn was based in large part on the July 2013 examination report.  Therefore, the Board finds that it is at least as likely as not that the August 2013 rating decision was based in part on the military personnel records.  The appropriate effective date is thus the date entitlement arose or the date VA received the previously decided claim, whichever is later.  38 C.F.R. § 3.156(c)(3).

There is no specific evidence of record that entitlement to service connection to PTSD arose later than September 23, 1976.  The July 2013 VA examination report specifically tied the Veteran's current PTSD diagnosis to the in-service diagnosis of "passive-aggressive reaction."  The examiner asserted that "passive-aggressive reaction" is a diagnosis that no longer exists.  Allowing the Veteran the benefit of the doubt, it appears that the current PTSD diagnosis is a re-classification of the psychiatric symptoms that were initially described as "passive-aggressive reaction," and that this new diagnosis is at least as likely as not the result of the evolving understanding of mental illness, rather than the development of a new psychiatric disability.  Therefore, the evidence of record supports a finding that September 23, 1976, the date VA received the Veteran's previously denied claim for nerves, is the appropriate effective date.  An effective date prior to September 23, 1976 is not warranted because there is no indication that the Veteran filed a claim for a psychiatric disability prior to that date.  

Allowing the Veteran the benefit of the doubt, the claim is granted, and an effective date of September 23, 1976 is awarded.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.156(c).


ORDER

Entitlement to an effective date of September 23, 1976, but no earlier, for the grant of entitlement to service connection for PTSD, is granted.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


